DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 2/25/2021 has been entered. Claims 1-2, 4, 6-8, 10-11, 14, 16, 18, and 20-28 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driving mechanism (400)” in Claims 16 and 20-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, 16, 18, 23, 25, and 28 are objected to because of the following informalities:  
Regarding claim 1, the claim uses two transitional phrases between the preamble and the body of the claim, i.e. “characterized in that, the precision gear transmission component comprises” in lines 1-2 of the claim. The Examiner respectfully suggests amending it to be --comprising-- to remove the extra transitional phrase.
Regarding claim 11, the limitations “the second screw (2401) is connected to the locking section (2411) and a width of the penetrating section (2412) is greater than a width of the second screw (2401)” in lines 4-6 of the claim are phrased awkwardly. Further, the conjunction “and” prior to “a width” in line 5 is unnecessary since there is an additional limitation following this limitation. The Examiner respectfully suggests amending it to be --the second screw (2401) is connected to the locking section (2411), 
Regarding claim 16, the claim uses two transitional phrases between the preamble and the body of the claim, i.e. “characterized in that, the stage light comprises” in line 1 of the claim. The Examiner respectfully suggests amending it to be --comprising-- to remove the extra transitional phrase.
Regarding claim 18, the limitations “and a swing effect element (510) is provided in the light head (500) and the swing effect element (510) comprises a swing arm (511) and an effect element (530) located in the swing arm (511)” in lines 2-4 of the claim are grammatically incorrect. The Examiner respectfully suggests amending it to be --, comprising 
Regarding claim 18, the limitations “and/or a rotary effect element (520) is provided in the light head (500) and the rotary effect element (520) comprises a rotary disk (521) and an effect element (530) located at the rotary disk (521)” in lines 4-6 of the claim are grammatically incorrect. The Examiner respectfully suggests amending it to be --and/or a rotary effect element (520) is provided in the light head (500), comprising 
Regarding claim 23, the limitation “and driving wheel (512) meshed with the effect element” in line 4 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --and the driving wheel (512) meshes with the effect element-- to correct the typographical error.
Regarding claim 25, the claim recites the limitation “a rotary effect element (520)” in line 1 of the claim. Since it is readily apparent that this is referring to the same “rotary effect element” previously defined in Claim 18, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the 
Regarding claim 25, the claim recites the limitation “a rotary disk (521)” in line 2 of the claim. Since it is readily apparent that this is referring to the same “rotary disk” previously defined in Claim 18, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the 
Regarding claim 28, the limitation “wherein the effect slice (532) is a prism, a homogenizer, a gobo or a filter” in lines 1-2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --wherein the effect slice (532) is a prism, a homogenizer, a gobo, or a filter-- to add the missing comma.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-8, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-6, 9-11, and 13-14 of copending Application No. 17/271993 (reference application) (specifically the claims as presented in the amendment submitted 3/22/2022 in the copending ‘993 application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is a broader version of Claim 1 of the copending ‘993 application and is fully recited within Claim 1 of the copending ‘993 application, Claim 2 of the instant application is a combination of Claims 5-6 of the copending ‘993 application, and Claims 6-8, and 10-11 of the instant application corresponds to Claims 9-11, and 13-14, respectively, of the copending ‘993 application, as shown in the table below with any differences underlined.
Instant application
Application 17/271993 (claims as presented in the amendment filed 3/22/2022)
Claim 1: A precision gear transmission component, characterized in that, the precision gear transmission component comprises a first gear (200) and a second gear (300) which mesh with each other, the first gear (200) comprises a first wheel (210) and a second wheel (220), gear teeth of the first wheel (210) and gear teeth of the second wheel (220) are misaligned with each other and meshed with the same second gear (300).
Claim 1: A stage light using gears to drive a light head to rotate, the stage light comprising a light head (100) and a driving mechanism (400) which drives the light head (100) to rotate, wherein a transmission gear set for meshing transmission is provided between a drive shaft (410) of the driving mechanism (400) and a pivot shaft (110) of the light head (100), the transmission gear set comprises a first gear (200) and a second gear (300), the first gear (200) comprises a first wheel (210) and a second wheel (220), and gear teeth of the first wheel (210) and gear teeth of the second wheel (220) are misaligned with each other and meshed with the same second gear (300),
wherein a misalignment angle between the first wheel (210) and the second wheel (220) is adjustable; wherein the first gear (200) further comprises an adjusting part which adjusts the misalignment angle between the first wheel (210) and the second wheel (220), and a locking part which locks the first wheel (210) and the second wheel (220) after adjustment; and wherein a number of the locking part is at least two, a number of the adjusting part is one, and the locking parts and the adjusting part are evenly distributed around a center of the first gear (200).
Claim 2: The precision gear transmission component according to claim 1, wherein a center of the first wheel (210) and a center of the second wheel (220) are pivotally connected to each other, and the center of the first wheel (210) is fixed with a stationary shaft (211), the center of the second wheel (220) is provided with a through hole (221), and the second wheel (220) is sleeved on the stationary shaft (211).
Claim 5: The stage light using the gears to drive the light head to rotate according to claim 1, wherein a center of the first wheel (210) and a center of the second wheel (220) are pivotally connected to each other.
Claim 2: The precision gear transmission component according to claim 1, wherein a center of the first wheel (210) and a center of the second wheel (220) are pivotally connected to each other, and the center of the first wheel (210) is fixed with a stationary shaft (211), the center of the second wheel (220) is provided with a through hole (221), and the second wheel (220) is sleeved on the stationary shaft (211).
Claim 6: The stage light using the gears to drive the light head to rotate according to claim 5, wherein a stationary shaft (211) is fixed to the center of the first wheel (210), the center of the second wheel (220) is provided with a through hole (221), and the second wheel (220) is sleeved on the stationary shaft (211).
Claim 6: The precision gear transmission component according to claim 4, wherein the adjusting part comprises an adjusting screw (230), a threaded hole (231) located at the first wheel (210) and an adjusting hole (232) located at the second wheel (220), the adjusting screw (230) comprises a first screw (2301) and a first screw head (2302), the first screw (2301) is connected to the threaded hole (231) and a width of the adjusting hole (232) is greater than a width of the first screw (2301), one side of the first screw head (2302) abuts against a side wall of the adjusting hole (232), an active gap (2321) is provided between the other side of the first screw head (2302) and the side wall of the adjusting hole (232), during rotation of the adjusting screw (230), the first screw head (2302) drives the second wheel (220) to rotate, and the active gap (2321) increases or decreases accordingly.
Claim 9: The stage light using the gears to drive the light head to rotate according to claim 1, wherein the adjusting part comprises an adjusting screw (230), a threaded hole (231) provided at the first wheel (210) and an adjusting hole (232) provided at the second wheel (220), the adjusting screw (230) comprises a first screw (2301) and a first screw head (2302), the first screw (2301) is inserted into the threaded hole (231) and the adjusting hole (232) and is connected to the threaded hole (231), a width of the adjusting hole (232) is greater than a width of the first screw (2301), one side of the first screw head (2302) abuts against a side wall of the adjusting hole (232), an active gap (2321) is provided between the other side of the first screw head (2302) and the side wall of the adjusting hole (232), during rotation of the adjusting screw (230), the first screw head (2302) drives the second wheel (220) to rotate, and the active gap (2321) increases or decreases accordingly.
Claim 7: The precision gear transmission component according to claim 6, wherein a portion where the adjusting hole (232) abuts against the first screw head (2302) and/or a portion where the first screw head (2302) abuts against the adjusting hole (232) is an inclined plane.
Claim 10: The stage light using the gears to drive the light head to rotate according to claim 9, wherein a portion where the adjusting hole (232) abuts against the first screw head (2302) and/or a portion where the first screw head (2302) abuts against the adjusting hole (232) is an inclined plane.
Claim 8: The precision gear transmission component according to claim 7, wherein an end of the first screw head (2302) and/or an end of the adjusting hole (232) which is far away from the first wheel (210) has a frustum shape.
Claim 11: The stage light using the gears to drive the light head to rotate according to claim 10, wherein an end of the first screw head (2302) and/or an end of the adjusting hole (232) which is far away from the first wheel (210) has a frustum shape.
Claim 10: The precision gear transmission component according to claim 5, wherein the locking part comprises a locking hole (241) penetrating the first wheel (210) and the second wheel (220), and a locking screw (240) inserted into the locking hole (241).
Claim 13: The stage light using the gears to drive the light head to rotate according to claim 1, wherein the locking part comprises a locking hole (241) penetrating the first wheel (210) and the second wheel (220), and a locking screw (240) inserted into the locking hole (241).
Claim 11: The precision gear transmission component according to claim 10, wherein the locking hole (241) comprises a locking section (2411) located in the first wheel (210), and a penetrating section (2412) located in the second wheel (220), the locking screw (240) comprises a second screw (2401) and a second screw head (2402), the second screw (2401) is connected to the locking section (2411) and a width of the penetrating section (2412) is greater than a width of the second screw (2401), and the second screw head (2402) abuts against a surface of the second wheel (220).
Claim 14: The stage light using the gears to drive the light head to rotate according to claim 1, wherein the locking hole (241) comprises a locking section (2411) located in the first wheel (210) and a penetrating section (2412) located in the second wheel (220), the locking screw (240) comprises a second screw (2401) and a second screw head (2402), the second screw (2401) is connected to the locking section (2411), a width of the penetrating section (2412) is greater than a width of the second screw (2401), and the second screw head (2402) abuts against a surface of the second wheel (220).


Therefore, as shown in the table above, Claim 1 of the instant application is merely a broader version of Claim 1 of the copending ‘993 application and is not patentably distinct from Claim 1 of the copending ‘993 application, Claim 2 of the instant application is a combination of Claims 5-6 of the copending ‘993 application and is therefore not patentably distinct from Claim 6 of the copending ‘993 application, and Claims 6-8 and 10-11 of the instant application correspond to Claims 9-11 and 13-14, respectively, of the copending ‘993 application and are therefore not patentably distinct from Claims 9-11 and 13-14, respectively of the copending ‘993 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 18, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim is dependent on Claim 5 which was cancelled in the preliminary amendment filed 2/25/2021. For the purpose of examination, the Examiner has treated Claim 10 as being dependent on Claim 4.

Regarding claim 14, the limitation “wherein any adjacent two of the second gear (300) are meshed for transmission by the first gear (200), or any adjacent two of the first gear (200) are meshed for transmission by the second gear (300”) in lines 1-3 of the claim renders the claim indefinite because it is unclear if the claim is reciting that two adjacent second gears are meshed for transmission by the first gear or two adjacent first gears are meshed for transmission by the second gear, or alternatively, if the claim is reciting that two adjacent unknown/unrecited components of the second gear are meshed for transmission with the first gear or two adjacent unknown/unrecited components of the first gear are meshed for transmission with the second gear, rendering the scope of the claim unascertainable. In other words, it is unclear what two adjacent structures of one gear are meshed together for transmission with the other gear.
For the purpose of examination, the claim has been interpreted as best understood.

Claim 18 recites the limitation "the light head (500)" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Regarding claim 18, the claim recites that the “swing effect element (510)” comprises “an effect element (530”) in line 3 of the claim, and the claim also recites that the “rotary effect element (520)” also comprises “an effect element (530)” in line 6 of the claim, without any language to differentiate between the two effect elements 530, and thus it is unclear if these two effect elements 530 are referring to the same structure since they both use the same reference character “530” (despite the swing effect element 510 and the rotary effect element 520 being different parts each having completely different structures), or if the precision gear transmission component can comprise two separate effect elements 530, one on the swing effect element 510 and another on the rotary effect element 520, rendering the scope of the claim unascertainable.
The Examiner respectfully suggests amending line 3 of Claim 18 to recite --a first a second with how Claim 18 is amended in order to clearly specify which specific “effect element (530)” is being referred to in each of Claims 21-27. 

Claim 20 is rejected due to its dependence on indefinite Claim 18.

Claim 21 recites the limitation "the effect element (530)" in lines 1-2 of the claim and again in lines 2-3 of the claim, and Claim 22 also recites the limitation “the effect element (530)” in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claims, since preceding Claim 18 defines “an effect element (530)” as being part of both the “swing effect element (510)” and the “rotary effect element (520)”, and thus it is unclear which specific “effect element (530)” is being referred to in Claims 21-22, or if both claims are referring back to both of the “effect elements (530)” defined in Claim 18, rendering the scope of the claims unascertainable. For the purpose of examination, the Examiner has interpreted both Claims 21-22 as referring to the “effect element (530)” of both the “swing effect element (510)” and/or the “rotary effect element (520)”, and so the Examiner respectfully suggests amending it to be --the first effect element (530) and/or the second effect element (530)-- or similar language, along with any necessary grammatical changes to the surrounding phrases, in order to establish proper antecedent basis and clearly specify which effect element is being referred to.

Claim 23 recites the limitation "the effect element (530)" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since more than one “effect element (530)” is defined in preceding Claim 18 and it is unclear which specific “effect element (530)” is being referred to. The Examiner respectfully suggests amending it to be --the first effect element (530)-- or similar language consistent with the language used to amend Claim 18, in order to establish proper antecedent basis.

Claim 23 recites the limitation "the middle wheel (513)" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully suggests amending it to be --a 

Claim 24 recites the limitation "the effect element (530)" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since more than one “effect element (530)” is defined in preceding Claim 18 and it is unclear which specific “effect element (530)” is being referred to. The Examiner respectfully suggests amending it to be --the first effect element (530)-- or similar language consistent with the language used to amend Claim 18, in order to establish proper antecedent basis.

Regarding claim 25, the limitation "an effect element (530)" in line 3 of the claim renders the claim indefinite because it is unclear if this was intended to refer back to the same “effect element (530)” described in line 6 of Claim 18 as being part of the “rotary effect element (520)”, or if this is an additional effect element independent and distinct from the one defined in Claim 18 (i.e. if the “rotary effect element (520)” comprises two “effect elements (530)”), rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has assumed this is referring back to the same “effect element (530)” of the “rotary effect element (520)” previously defined in Claim 18, and so the Examiner respectfully suggests amending it to be --the second 

Claim 25 recites the limitation "the effect element (530)" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since more than one “effect element (530)” is defined in preceding Claim 18 and it is unclear which specific “effect element (530)” is being referred to. The Examiner respectfully suggests amending it to be --the second effect element (530)-- or similar language consistent with the language used to amend Claim 18, in order to establish proper antecedent basis.

Claim 26 recites the limitation "the effect element (530)" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since more than one “effect element (530)” is defined in preceding Claim 18 and it is unclear which specific “effect element (530)” is being referred to. The Examiner respectfully suggests amending it to be --the second effect element (530)-- or similar language consistent with the language used to amend Claim 18, in order to establish proper antecedent basis.

Claim 27 recites the limitation "the effect element (530)" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since preceding Claim 18 defines “an effect element (530)” as being part of both the “swing effect element (510)” and the “rotary effect element (520)”, and thus it is unclear which specific “effect element (530)” is being referred to in Claims 21-22, or if both claims are referring back to both of the “effect elements (530)” defined in Claim 18, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has interpreted Claim 27 as referring to the “effect element (530)” of both the “swing effect element (510)” and/or the “rotary effect element (520)”, and so the Examiner respectfully suggests amending it to be --the first effect element (530) and/or the second effect element (530)-- or similar language, in order to establish proper antecedent basis and clearly specify which effect element is being referred to.

Claim 28 is rejected due to its dependence on indefinite Claims 18, 20-22, and 27.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20110112652, see the machine translation submitted with the IDS filed 2/25/2021).
Regarding claim 1, Choi discloses a precision gear transmission component (gear device 1; see Figs. 1-2; para. [0023]-[0033]), comprising a first gear (first gear 10; see Figs. 1-8; para. [0023]-[0025], [0032]-[0038]) and a second gear (second gear 20; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]) which mesh with each other (see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]), the first gear comprises a first wheel and a second wheel (the first gear 10 comprises a first unit gear 100 and a second unit gear 200; see Figs. 1-8; para. [0033]-[0038]), gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear (first unit gear teeth 101 of the first wheel 100 and second unit gear teeth 201 of the second wheel 200 are arranged to be staggered from each other by different rotation angles and meshed with the second gear 20; see Figs. 1-8; para. [0033]-[0038]).

Regarding claim 2, Choi discloses wherein a center of the first wheel and a center of the second wheel are pivotally connected to each other (the centers of both the first wheel 100 and the second wheel 200 are pivotally connected to each other to rotate about the same axis; see Figs. 1-7; para. [0033]-[0038]), and the center of the first wheel is fixed with a stationary shaft (first gear shaft 11; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]), the center of the second wheel is provided with a through hole, and the second wheel is sleeved on the stationary shaft (a through hole is provided in the center of the second wheel 200 which receives the stationary shaft 11 therein to be sleeved on the stationary shaft and rotate about the stationary shaft; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]).

Regarding claim 4, Choi discloses wherein a misalignment angle between the first wheel and the second wheel is adjustable (a fastening means 300 which includes an adjustment bolt 310 and a fastening bolt 320 is provided to adjust a relative position between the gear teeth 101 of the first wheel 100 and the gear teeth 201 of the second wheel 200; see Figs. 1-8; para. [0045]-[0061]), and the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel (adjustment bolts 310; see Figs. 1-8; para. [0046]-[0061]), and a locking part which locks the first wheel and the second wheel after adjustment (fastening bolts 320; see Figs. 1-8; para. [0046]-[0061]).

Regarding claim 6, Choi discloses wherein the adjusting part comprises an adjusting screw (adjustment bolts 310 are screws; see Figs. 6, 8; para. [0046]-[0061]), a threaded hole located at the first wheel (a screw tab 100a which includes an adjustment tab 110 for receiving the adjusting screws 310 is provided in the first wheel 100; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]) and an adjusting hole located at the second wheel (through hole 200a is provided in the second wheel 200 corresponding to the threaded hole 100a; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), the adjusting screw comprises a first screw and a first screw head (each adjustment screw 310 comprises a screw portion and a screw head portion, as shown in Figs. 6, 8), the first screw is connected to the threaded hole (see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), a width of the adjusting hole is greater than a width of the first screw (as shown in Figs. 6, 8), one side of the first screw head abuts against a side wall of the adjusting hole (as shown in Figs. 6, 8), an active gap is provided between the other side of the first screw head and the side wall of the adjusting hole (a gap is provided where an optional screw fixing device 400 can be mounted in the adjusting hole 200a; see Figs. 6, 8; par. [0067]), and during rotation of the adjusting screw, the first screw head drives the second wheel to rotate, and the active gap increases or decreases accordingly (when the adjusting screw 310 is rotated, the active gap between the screw head and the other side of the screw head and the side wall of the adjusting hole 200a increases or decreases relative to how far the screw is inserted or removed within the adjusting hole and the screw tab 100a, see Figs. 6, 8; para. [0045]-[0061]).

Regarding claim 7, Choi discloses wherein a portion where the adjusting hole abuts against the first screw head and/or a portion where the first screw head abuts against the adjusting hole is an inclined plane (as shown in Figs. 6, 8).

Regarding claim 8, Choi discloses wherein an end of the first screw head and/or an end of the adjusting hole which is far away from the first wheel has a frustum shape (as shown in Figs. 6, 8).

Regarding claim 10, Choi discloses wherein the locking part comprises a locking hole penetrating the first wheel and the second wheel (fastening tab 120 and through hole 200a are aligned to form a locking hole penetrating the first wheel 100 and the second wheel 200; see Fig. 8; para. [0047]-[0048], [0052], [0056], [0060]-[0061]), and a locking screw inserted into the locking hole (fastening bolts 320 are screws; see Figs. 1-8; para. [0046]-[0061]).

Regarding claim 11, Choi discloses wherein the locking hole comprises a locking section located in the first wheel (fastening tabs 120 are located in the first wheel 100; see Fig. 8; para. [0047]-[0048]) and a penetrating section located in the second wheel (through holes 200a are located in the second wheel 200; see Fig. 8; para. [0052], [0056], [0060]-[0061]), the locking screw comprises a second screw and a second screw head (the locking screws 320 each comprise a screw portion and a screw head portion, as shown in Fig. 8), the second screw is connected to the locking section (as shown in Fig. 8), a width of the penetrating section is greater than a width of the second screw (as shown in Fig. 8), and the second screw head abuts against a surface of the second wheel (as shown in Fig. 8).

Regarding claim 14, Choi discloses wherein any adjacent two of the second gear are meshed for transmission by the first gear, or any adjacent two of the first gear are meshed for transmission by the second gear (two adjacent gear teeth of the second gear 20 are meshed for transmission by the first gear 10 and vice versa; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 18, 20-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Peard et al. (US 2022/0034460, hereinafter “Peard”) in view of Choi (KR 20110112652, see the machine translation submitted with the IDS filed 2/25/2021).
Regarding claim 1, Peard teaches a precision gear transmission component (an actuation means comprising a sliding element 30 on which a pivoting element 20 is fixed to enable the rotation of an effects wheel 1 within a lighting device; see Figs. 1-5; para. [0006], [0022]-[0025]), comprising a first gear and a second gear which mesh with each other (toothed wheel 5 defines a first gear and comprises teeth 51 which mesh with corresponding teeth 101 of an effects wheel 1 and corresponding teeth 41 of a motor 4, with the effects wheel and the motor constituting a second gear; see Figs. 1-5; para. [0022]-[0024]).
However, the teachings of Peard fail to disclose or fairly suggest the first gear comprises a first wheel and a second wheel, and gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear.
Choi teaches a precision gear transmission component (gear device 1; see Figs. 1-2; para. [0023]-[0033]), comprising a first gear (first gear 10; see Figs. 1-8; para. [0023]-[0025], [0032]-[0038]) and a second gear (second gear 20; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]) which mesh with each other (see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]), the first gear comprises a first wheel and a second wheel (the first gear 10 comprises a first unit gear 100 and a second unit gear 200; see Figs. 1-8; para. [0033]-[0038]), gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear (first unit gear teeth 101 of the first wheel 100 and second unit gear teeth 201 of the second wheel 200 are arranged to be staggered from each other by different rotation angles and meshed with the second gear 20; see Figs. 1-8; para. [0033]-[0038]).
Therefore, in view of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the precision gear transmission component of Peard by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear.  One would have been motivated to modify the known precision gear transmission component of Peard by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear, as taught by Choi, in order to prevent a tooth gap between the gear teeth of the second gear and prevent or reduce backlash during operation of the gear set (see Choi, para. [0037]-[0038] for the motivation).

Regarding claim 16, Peard as modified teaches a stage light (the precision gear transmission component is used in a lighting device on a stage or theater; see Figs. 1-5; para. [0006], [0022]-[0025]), comprising a driving mechanism (a motor 70 is used to drive relative rotation of the pivoting element 20 of the precision gear transmission component relative to the sliding element 30 in conjunction with a motor 4 which drives rotation of the effects wheel 1; see Figs. 1-5; para. [0022]-[0026]) and the precision gear transmission component according to claim 1 (an actuation means comprising a sliding element 30 on which a pivoting element 20 is fixed to enable the rotation of an effects wheel 1 within a lighting device; see Figs. 1-5; para. [0006], [0022]-[0024]), and the driving mechanism is transmitted by the precision gear transmission component (see Figs. 1-5; para. [0022]-[0026]).

Regarding claim 18, Peard teaches wherein the precision gear transmission component is located in a light head (an actuation means comprising a sliding element 30 on which a pivoting element 20 is fixed to enable the rotation of an effects wheel 1 within a lighting device; see Figs. 1-5; para. [0022]-[0025]), and a swing effect element is provided in the light head (pivoting element 20 defines a swing element; see Figs. 1-5; para. [0022]-[0025]), the swing effect element comprising a swing arm and an effect element located at the swing arm (the swing effect element 20 comprises a holding element 2 which defines a swing arm and holds the effects wheel 1 (i.e. the effects element); see Figs. 1-5; para. [0022]-[0025]), and/or a rotary effect element is provided in the light head, and the rotary effect element comprises a rotary disk and an effect element located at the rotary disk.

Regarding claim 20, Peard teaches wherein the precision gear transmission component is adopted between the swing arm and the driving mechanism for transmission, and/or the precision gear transmission component is adopted between the rotary disk and the driving mechanism for transmission (a motor 70 is used to drive relative rotation of the swing arm (holding element 2) of the swing element (pivoting element 20) of the precision gear transmission component relative to the sliding element 30 in conjunction with the motor 4 which drives rotation of the effects wheel 1 within the swing arm 2; see Figs. 1-5; para. [0022]-[0026]).

Regarding claim 21, Peard teaches wherein the effect element is pivotally fixed (the effect element 1 is pivotally fixed within the swing arm 2 to pivot/rotate upon being driven by the motor 4; see Figs. 1-5; para. [0022]-[0026]), and the precision gear transmission component is adopted between the effect element and the driving mechanism for transmission (see Figs. 1-5; para. [0022]-[0026]).

Regarding claim 22, Peard teaches wherein the effect element is provided with a picot edge, which constitutes the first gear or the second gear in the precision gear transmission component (the effect element 1 has an edge with teeth 101 to form a picot edge, and constitutes the second gear; see Figs. 1-5; para. [0022]-[0024]).

Regarding claim 23, Peard teaches wherein the swing effect element is provided in the light head (pivoting element 20 defines a swing element within the lighting device; see Figs. 1-5; para. [0006], [0022]-[0025]), the swing effect element comprises the swing arm (the swing effect element 20 comprises a holding element 2 which defines a swing arm and holds the effects wheel 1 (i.e. the effects element); see Figs. 1-5; para. [0022]-[0025]), the swing arm is provided with a pivot shaft, a driving wheel is provided on the pivot shaft, and the driving wheel meshes with the effect element by a middle wheel (the motor 4 defines a driving wheel which rotates about a pivot shaft (the pivot shaft is not individually labeled but clearly shown in Figs. 1-5) to drive rotation of the effect element (effects wheel 1) via a middle wheel defined by the toothed wheel 5; see Figs. 1-5; para. [0022]-[0026]).

Regarding claim 24, Peard as modified teaches wherein the middle wheel constitutes the first gear in the precision gear transmission component (the middle wheel 5 defines the first gear; see Figs. 1-5; para. [0022]-[0024]), and the driving wheel and the effect element constitute the second gear of the precision gear transmission component (the driving wheel 4 and the effect element 1 both constitute the second gear; see Figs. 1-5; para. [0022]-[0024]).

Regarding claim 27, Peard teaches wherein the effect element comprises a mounting base and an effect slice arranged in the mounting base (the effects wheel 1 is a mounting base structure housing the effects wheel itself which is a transparent or translucent element provided with a coating having certain designs, patterns, drawings, or colors, etc.; see Figs. 1-5; para. [0004]-[0005], [0022]-[0023]), and the picot edge is located on the mounting base (the picot edge formed by the teeth 101 is located on an outer edge of the mounting base of the effects wheel 1; see Figs. 1-5; par. [0023]).

Regarding claim 28, Peard teaches wherein the effect slice is a prism, a homogenizer, a gobo, or a filter (the effects slice of each effect element 1 is a transparent or translucent element provided with a coating having certain designs, patterns, drawings, or colors, etc.; see Figs. 1-5; para. [0004]-[0005], [0022]-[0023]).

Claims 1, 16, 18, 20-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri (US 8,752,985) in view of Choi (KR 20110112652, see the machine translation submitted with the IDS filed 2/25/2021).
Regarding claim 1, Quadri teaches a precision gear transmission component (gobo support assembly 6 which comprises a gobo carrier wheel 9; see Figs. Figs. 1-3; col. 3, lines 14-47), comprising a first gear and a second gear which mesh with each other (a central gear 130 defines a first gear which meshes with a plurality of gobo supports 10 which each define second gears; see col. 3, lines 39-59).
However, the teachings of Quadri fail to disclose or fairly suggest the first gear comprises a first wheel and a second wheel, and gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear.
Choi teaches a precision gear transmission component (gear device 1; see Figs. 1-2; para. [0023]-[0033]), comprising a first gear (first gear 10; see Figs. 1-8; para. [0023]-[0025], [0032]-[0038]) and a second gear (second gear 20; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]) which mesh with each other (see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]), the first gear comprises a first wheel and a second wheel (the first gear 10 comprises a first unit gear 100 and a second unit gear 200; see Figs. 1-8; para. [0033]-[0038]), gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear (first unit gear teeth 101 of the first wheel 100 and second unit gear teeth 201 of the second wheel 200 are arranged to be staggered from each other by different rotation angles and meshed with the second gear 20; see Figs. 1-8; para. [0033]-[0038]).
Therefore, in view of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the precision gear transmission component of Quadri by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear.  One would have been motivated to modify the known precision gear transmission component of Quadri by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear, as taught by Choi, in order to prevent a tooth gap between the gear teeth of the second gear and prevent or reduce backlash during operation of the gear set (see Choi, para. [0037]-[0038] for the motivation).

Regarding claim 16, Quadri as modified teaches a stage light (lighting fixture 1; see Fig. 1; Abstract; col. 1, lines 22-28; col. 3, lines 14-34), comprising a driving mechanism (motor 7 is used to rotate gobo carrier wheel 9, and central gear 130 is rotated via motor 8, the motors constituting a driving mechanism; see Figs. 1-3; col. 3, lines 35-38; col. 4, lines 45-49) and the precision gear transmission component according to claim 1 (gobo support assembly 6 which comprises a gobo carrier wheel 9; see Figs. Figs. 1-3; col. 3, lines 14-47), and the driving mechanism is transmitted by the precision gear transmission component (see Figs. 1-3; col. 3, lines 14-47; col. 4, lines 45-49).

Regarding claim 18, Quadri teaches wherein the precision gear transmission component is located in a light head (see Figs. 1-3; col. 3, lines 14-34), and a swing effect element is provided in the light head, the swing effect element comprising a swing arm and an effect element located at the swing arm, and/or a rotary effect element is provided in the light head (gobo carrier wheel 9 forms a rotary effect element within the light head of the stage light 1; see Figs. 1-4; col. 3, lines 14-47), and the rotary effect element comprises a rotary disk and an effect element located at the rotary disk (gobo carrier wheel 9 is a rotary disk and comprises a plurality of effect elements in the form of gobo supports 10 which each support a gobo 12; see Figs. 1-4; col. 3, lines 39-67; col. 4, lines 1-5).

Regarding claim 20, Quadri teaches wherein the precision gear transmission component is adopted between the swing arm and the driving mechanism for transmission, and/or the precision gear transmission component is adopted between the rotary disk and the driving mechanism for transmission (motor 7 is used to rotate the rotary disk (gobo carrier wheel 9), and central gear 130 is rotated via motor 8, the motors constituting a driving mechanism; see Figs. 1-3; col. 3, lines 35-38; col. 4, lines 45-49).

Regarding claim 21, Quadri teaches wherein the effect element is pivotally fixed (see Figs. 1-4; col. 3, lines 39-67;col. 4, lines 1-5), and the precision gear transmission component is adopted between the effect element and the driving mechanism for transmission (see Figs. 1-3; col. 3, lines 35-38; col. 4, lines 45-49).

Regarding claim 22, Quadri teaches wherein the effect element is provided with a picot edge, which constitutes the first gear or the second gear in the precision gear transmission component (each effect element (gobo support 10) comprises a ring 13 defining an external edge with teeth 17 to form a picot edge, which forms the second gear; see Figs. 1-4; col. 3, lines 39-59).

Regarding claim 25, Quadri teaches wherein the rotary effect element is provided in the light head (see Figs. 1-4; col. 3, lines 14-47), the rotary effect element comprises the rotary disk (the rotary effect element (gobo carrier wheel 9) is a rotary disk; see Figs. 1-4; col. 3, lines 39-49), a sun gear is arranged in a center of the rotary disk (central gear 130 is a sun gear; see Figs. 2-3; col. 3, lines 39-47) and an effect element is arranged around the sun gear and meshing with the sun gear (the effect elements (gobo supports 10) are arranged around the sun gear 130 and mesh with the sun gear; see Figs. 2-4; col. 3, lines 39-47), and the sun gear and the effect element are both pivotally connected to the rotary disk (see Figs. 2-4; col. 3, lines 39-47).

Regarding claim 26, Quadri as modified teaches wherein the sun gear constitutes the first gear in the precision gear transmission component (the sun gear 130 is the first gear; see Figs. 2-3; col. 3, lines 39-47), and the effect element constitutes the second gear in the precision gear transmission component (the effect elements constitute the second gears; see Figs. 2-4; col. 3, lines 39-47).

Regarding claim 27, Quadri teaches wherein the effect element comprises a mounting base and an effect slice arranged in the mounting base (each effect element 10 comprises a ring 13 which defines an inner seat 11 housing a gobo 12; see Figs. 2-4; col. 3, lines 39-59), and the picot edge is located on the mounting base (the picot edge formed by teeth 17 is formed on the outer edge of the mounting base defined by the ring 13; see Figs. 2-4; col. 3, lines 39-59).

Regarding claim 28, Quadri teaches wherein the effect slice is a prism, a homogenizer, a gobo, or a filter (gobos 12; see Figs. 2-3; col. 3, lines 39-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jurik et al. (US 10,969,091), Fujisawa (US 2020/0378567), Jurik et al. (EP 3,450,827), Fujisawa (US 10,317,056), Devlin (US 2015/0276190), Salm (US 2011/0090708), Mahaffey (US 2009/0323355), Rasmussen et al. (US 2003/0076681), Rasmussen et al. (US 2006/0034089), Bornhorst et al. (US 5,882,107), Wu (US 5,416,681), and Belliveau (US 5,402,326) all disclose precision gear transmission components for stage lights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875